Exhibit 10.5

KENNAMETAL INC.

RESTRICTED UNIT AWARD

FOR NON-EMPLOYEE DIRECTORS

Grant Date:                    

Kennametal Inc. (the “Company”) hereby grants to «name» (the “Awardee”), as of
the Grant Date listed above, this Restricted Unit Award (the “Award”) for
«number of stock units» Stock Units, subject to the terms and conditions of the
Kennametal Inc. Stock and Incentive Plan of 2010, as Amended and Restated on
October 22, 2013, as further amended January 27, 2015 (the “Plan”) and the
additional terms listed below. Capitalized terms used herein, but not otherwise
defined, shall have the same meaning ascribed to them in the Plan.

1. Each Stock Unit represents the right to receive one Share of the Company’s
Capital Stock, par value $1.25 per share, subject to the Forfeiture Restrictions
(defined below). Notwithstanding, Stock Units as initially awarded have no
independent economic value, but rather are mere units of measurement used for
the purpose of calculating the number of Shares, if any, to be delivered under
the Award.

2. The prohibition against transfer and the obligation to forfeit and surrender
the Stock Units to the Company are herein referred to as “Forfeiture
Restrictions.” The Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated, gifted or otherwise transferred, encumbered or disposed of, except
as described in the Plan, to the extent then subject to the Forfeiture
Restrictions. The Forfeiture Restrictions will be binding upon, and enforceable
against, any permitted transferee of the Stock Units.

3. The Forfeiture Restrictions will lapse as follows: (a) on the first
anniversary of the Grant Date, one-third (1/3) of the Stock Units will vest and
the Forfeiture Restrictions will lapse as to those Stock Units; (b) on the
second anniversary of the Grant Date, an additional one-third (1/3) of the Stock
Units will vest and the Forfeiture Restrictions will lapse as to those Stock
Units; and (c) on the third anniversary of the Grant Date, the remaining
one-third (1/3) of the Stock Units will vest and the Forfeiture Restrictions
will lapse as to those Stock Units.

4. In the event that the Awardee ceases to serve on the Board of Directors for
any reason (including death, Disability or Retirement) other than for “cause”
(as defined in the Plan), the Forfeiture Restrictions relating to any
outstanding Stock Units under this Award will automatically lapse. If the
Awardee is removed from the Board of Directors for “cause,” the Stock Units, to
the extent then subject to the Forfeiture Restrictions, will be forfeited to the
Company.

5. Except as otherwise provided herein, the Shares underlying Stock Units which
are no longer subject to Forfeiture Restrictions shall be issued to the Awardee
on the lapse date (or as soon as reasonably practicable thereafter but in no
event later than the 15th day of the third month following such date).

6. The Shares underlying Stock Units shall not be sold or otherwise disposed of
in any manner that would constitute a violation of any applicable federal or
state securities laws. The Company may refuse to register a transfer of the
Shares on the stock transfer records of the Company if the transfer constitutes
a violation of any applicable securities law and the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Shares.



--------------------------------------------------------------------------------

7. This Restricted Unit Award is intended to comply with Section 409A of the
Internal Revenue Code (which deals with nonqualified deferred compensation) or
an exception thereto and the regulations promulgated thereunder and will be
construed accordingly. The Company reserves the right to administer, amend or
modify the Award or to take any other action necessary or desirable to enable
the Award to be interpreted and construed accordingly. Notwithstanding the
foregoing, the Awardee acknowledges and agrees that Section 409A may impose upon
the Awardee certain taxes or interest charges for which the Awardee is and shall
remain solely responsible.

8. Notwithstanding anything to the contrary in this Award or the Plan, in the
event that this Award is not accepted by the Awardee on or before the date that
is 180 days from the grant date noted herein (the “Forfeiture Date”), then this
Award shall become null and void and all Stock Units subject to this Award shall
be forfeited by the Awardee as of the Forfeiture Date. For acceptance to be
valid, the Awardee must accept this Award in the manner specified by the
Company. Any Shares underlying the Stock Units covered by this Award that are
forfeited by the Awardee shall be returned to the Plan and resume the status of
shares available for grant.

9. All other terms and conditions applicable to this Award are contained in the
Plan. A copy of the Plan and related Prospectus is available on your accounts
page at netbenefits.fidelity.com under Plan Information and Documents.

 

  KENNAMETAL INC. By:   Kevin G. Nowe Title:   Vice President, Secretary and
General Counsel